DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dimbery (US 2017/0352506) in view Fiore (US 20160063824) and further in view of Zalewski et al (US 9,888,337) 
Re Claim 1; Dimbery discloses a retrofit switch apparatus (200) for being attached to a traditional switch device (202), the traditional switch device being fixed to an environment surface and having a traditional switch mounted on a traditional switch cover surface of the traditional switch device used for accepting a first user manual operation to control a target device connected to the traditional switch device with an electrical wire, (Fig. 6) 
the retrofit switch apparatus comprising: an attaching device for attaching to the traditional switch cover surface; (Par. 0070)

a mechanical switch (210, 211) connected to the retrofit housing exposed for receiving a second user manual operation, wherein the second user manual operation is the same as the first user manual operation; (Fig. 6) and 
Dimbery discloses a wireless controller connected to the mechanical switch (Fig. 25) and for controlling at least another device connecting to the wireless control wirelessly via wireless control signal and without connecting to the target device or the traditional switch with any electrical wire in response to the same second user manual operation of the mechanical switch in addition to the target device (Par. 0042, 50). (Because the circuit disclosed by Dimbery operates one of more devices including the target device, when the manual operation on the mechanical switch is actuated, the one or more device is also actuated. For instance when multiple light bulbs are coupled in series only one switch is used to actuate the entire one or more light bulb in that circuit. Also Par 0050 discloses In addition, if there are multiple controllable light sources coupled in parallel on a single circuit, each controllable light source may be zoned, for example to provide individual control of each controllable light source. For example, a first controllable light 110 source may be controlled by the remote control device 120
Zoning in the paragraph indicates additional device is wirelessly controlled with the same wireless controller wirelessly).
Dimbery does not disclose for controlling the target device via a wireless control signal in response to the second user manual operation on the mechanical switch and the controller receives electrical power from the traditional switch device.

for controlling the target device via a wireless control signal in response to the second user manual operation on the mechanical switch. (Par. 0035 or Fig. 3) and also par 0027 discloses using the wireless controller to control other device 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled a wireless controller to operate the mechanical switch as disclosed by Fiore in order remotely control the switch for conveniences.
The combination does not disclose the controller receives electrical power from the traditional switch device.
Therefore it would have been obvious to one of the ordinary skill in the art to have receive power from the traditional switch in order to power the controller. 

 
Re Claim 2; Dimbery discloses wherein the mechanical switch has a similar mechanical appearance as the traditional switch of the traditional switch device. (Fig. 6)

Re Claim 3; Dimbery discloses wherein the attaching device having a surface part, a mounting part, and a connector part, the surface part is fixed on the traditional switch cover surface, the mounting part fixed to the mechanical switch, and the mounting part and the surface part have a detachable connection via the connector part. (Fig. 21)

Re Claim 4; Dimbery discloses wherein the connector part comprises magnet component for performing the detachable connection. (Par 0071, made of metal)

Re Claim 7; Dimbery discloses wherein the attaching device as discussed above. 
Dimbery does not disclose that the attaching device comprises a sucker unit using air pressure to attach the retrofit housing upon the traditional switch.


Re Claim 8; Dimbery discloses wherein the attaching device.
Dimbery does not disclose the attaching device is an adhesive tape using glue to attach the retrofit housing upon the traditional switch.
However adhesive were known to attach to objects together and it would have been obvious to one of the ordinary skill in the art at the time of the invention to have used an adhesive tape using glue to attach the retrofit housing the traditional switch without tools

Re Claim 12; Dimbery discloses wherein the wireless controller has a visual indicator showing a working status to a user. (Par 0061)

Re Claim 13; Dimbery discloses wherein the visual indicator changes appearance in response to the second user manual operation. (Par. 0061)

Re Claim 14; the combination of Dimbery in view of Fiore discloses wherein the wireless controller for the operation of the second user manual. 
The combination however does not disclose that the controller incudes has an audio indicator for generating sound in response to the second user manual operation.


Re Claim 15; Dimbery discloses wherein the traditional switch is an on/off toggle switch. (Fig. 6)

Re Claims 16 and 17; Dimbery discloses wherein the traditional switch is an on/off toggle switch. 
Dimbery does not disclose wherein the traditional switch is a push button switch or wherein the traditional switch is a rotary dimmer.
However push button switch and a rotary dimmer switches were known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have had the switch of Dimbery be one of the regular or conventional switches in order to control the load. 

Re Claim 18; Dimbery discloses the traditional switch is a step dimmer. (Par. 0061)

Re Claim 19; the combination of Dimbery in view of Fiore discloses wherein the wireless controller controls a plurality of other devices in addition to the target device.(Par. 0042  0050 describing controlling multiple light sources 0060-0061)

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dimbery (US 2017/0352506) in view Fiore (US 20160063824) and further in view of Zalewski and Castonguay (US 5,323,131)

Re Claims 5 and 6; Dimbery discloses a wherein the attaching device comprises  providing a first mode and a second mode, the traditional switch is covered by the retrofit housing and kept untouchable from a user in the first mode, and a part of the retrofit housing with respect to the traditional switch to expose the traditional switch to the user in the second mode for the user to operate the traditional switch and  a battery box (236) exposed to the user in the second mode for the user to replace a battery in the battery box. (Fig. 6-8).
Dimbery does not disclose comprises a rotatable axis for providing a first mode and a second mode.
However Castonguay discloses a switch with an additional housing where the additional housing in operated in a first and second mode concentrated around a rotatable axis. (Fig. 1).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used a ratable axis to couple the switch and the face plate together in order to easily change the battery when needed. 

Response to Arguments
Applicant's arguments filed 01/29/2020 have been fully considered but they are not persuasive. Applicant argues Dimbery does not disclose the wireless controller controls the target device wirelessly and the wireless controller controls another device wirelessly with the same second user manual operation.
However examiner respectfully disagree. 
Because the circuit disclosed by Dimbery operates one of more devices including the target device, when the manual operation on the mechanical switch is actuated, the one or more device is also actuated. For instance when multiple light bulbs are coupled in series only one switch is used to actuate the entire one or more light bulb in that circuit in that zone.
Furthermore Dimbery operates additional device in zones with the same wireless controller. For instance “In addition, if there are multiple controllable light sources coupled in parallel on a single circuit, each controllable light source may be zoned, for example to provide individual control of each controllable light source. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/DANIEL KESSIE/
02/03/2021
Primary Examiner, Art Unit 2836